DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 April 2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10, 13, 15, 17, 18, 20-22, and 25-29 are rejected under 35 U.S.C. 103 as being unpatentable over HK Mark 23 (see attached Notice of References Cited, Reference U; “HK”) in view of Karchon et al. (2020/0240731).
In reference to claim 1, HK discloses a firearm comprising: 
a firearm safety for clearly indicating a safety state of the firearm, having:
a movable part attached to a housing of the firearm (page 6 of PDF, left column, section E, photographs, “safety lever”); and 
an optically perceptible safety marking provided on the housing for clearly indicating a safety state of the firearm, wherein, depending on a position of the movable part, the safety marking is optically uncovered and visible, for clearly indicating a safety-state of the firearm, or optically covered and not visible, for clearly indicating a different safety-state of the firearm, i.e., when the safety marking is optically uncovered by the movable part, then the safety marking is optically perceptible, and when the safety marking is optically covered by the movable part, the safety marking is not optically perceptible (page 6 of PDF, left column, section E: figure 4 shows the safety lever in the “SAFE” position, optically uncovering a white dot safety marking, and optically covering a red dot safety marking; figure 5 shows the safety lever in the “FIRE” position, optically uncovering the red dot safety marking, and optically covering the white dot safety marking; either one of the white dot or the red dot can be considered as mapping to the claimed “safety marking”).
Thus, HK discloses the claimed invention, except for wherein the safety marking is (1) provided in a recess in the housing and is radioluminescent, and thus, light-emitting and (2) wherein the safety marking has a multi-layer structure, including a radioluminescent layer and a protective layer that covers the radioluminescent layer. 
Regarding (1), Karchon teaches that it is known to form a safety marking, i.e., an indicator dot, on a firearm component as a radioluminescent dot in the form of a tritium vial disposed in a recess formed in the firearm component, in order to facilitate visibility during low to no-light conditions (figure 4, element 24, and paragraph 35; figure 14, elements 26C and 26D, and paragraph 46). Regarding (2), Karchon teaches a protective layer that covers the tritium vial, in order to protect said tritium vial (paragraph 35, last sentence). Further, Karchon discloses that the radioluminescent dot(s) can be made to display a desired color (paragraph 40, last two sentences). 
Thus, it would have been obvious to one of ordinary skill in the art to form either one, or both, of the safety markings of HK (red dot and white dot) as a radioluminescent dot(s), in the manner taught by Karchon (tritium vials disposed in recesses with protective windows covering said vials), in order to facilitate visibility of the safety marking during low to no-light conditions. It is noted that such a modification would clearly result in the claimed invention, since either one of the red dot or the white dot can be considered as mapping to Applicant’s claimed safety marking.

In reference to claim 10, HK in view of Karchon makes obvious the claimed invention (Karchon: paragraphs 33 and 34, adhesive; paragraph 48; the adhesive is considered the second layer).
In reference to claim 13, HK in view of Karchon, as set forth above, makes obvious the claimed invention (a circular bore has a rectangular, longitudinal cross-section).
In reference to claim 15, HK in view of Karchon makes obvious the claimed invention, as set forth above in the reference to claim 10.
In reference to claim 17, HK in view of Karchon makes obvious the claimed invention, since Karchon discloses that the tritium vial is merely fixed via an adhesive in a bore in a surface of a firearm component, and thus, a person of ordinary skill in the art would reasonably sense by touch the edges of the bore and/or the visible surface of the vial.
In reference to claim 18, HK in view of Karchon makes obvious the claimed invention, as set forth above (the tritium vial is considered the first layer).
In reference to claim 20, HK in view of Karchon makes obvious the claimed invention (see HK, page 17 of PDF, figure 15).
In reference to claim 21, HK in view of Karchon makes obvious the claimed invention, as set forth above in the reference to claim 1 (see HK citations).
In reference to claim 22, HK in view of Karchon makes obvious the claimed invention, as set forth above in the reference to claim 1.
In reference to claim 25, HK in view of Karchon makes obvious the claimed invention, as set forth above in the reference to claim 1.
In reference to claim 26, HK in view of Karchon makes obvious the claimed invention, as set forth above in the reference to claim 1.
In reference to claim 27, HK in view of Karchon makes obvious the claimed invention, as set forth above in the reference to claim 1.
In reference to claim 28, HK in view of Karchon makes obvious the claimed invention (Karchon, paragraph 29, tritium into glass vials).
In reference to claim 29, HK in view of Karchon makes obvious the claimed invention, as set forth above in the reference to claim 1.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over HK in view of Karchon and further in view of Fisher et al. (5359800).
HK in view of Karchon (the modified HK) makes obvious the claimed invention, except for wherein the second layer is white or titanium white. However, Fisher teaches that it is known to coat the interior surfaces of a bore--said bore containing a tritium vial--with a white paint, in order to reflect the light emanating from the tritium toward an open end of the bore for brighter display at said open end (col. 4, ln. 64, to col. 5, ln. 13). Thus, it would have been obvious to a person of ordinary skill in the art to form the firearm made obvious by the modified HK, as set forth above, with a white paint coating the interior of the bore that contains the tritium vial, in order to reflect the light emanating from the tritium toward an open end of the bore for brighter display at said open end (displaying a brighter dot). The white paint can be considered part of the second layer, or the entire second layer, per se.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over HK in view of Karchon and further in view of Howe et al. (2018/0231350). 
HK in view of Karchon makes obvious the claimed invention, except for wherein the adhesive has white or titanium white pigments. However, Karchon notes that any suitable adhesive can be used. Howe teaches that it is known to utilize an adhesive containing a reflective, white pigment, in order to reflect the light emanating from a tritium insert toward a display end of a visual indicator (paragraph 186). Thus, it would have been obvious to a person of ordinary skill in the art to form the adhesive made obvious by HK in view of Karchon with a reflective, white pigment in order to reflect the light emanating from the tritium vial toward the visible end of the safety marking.

Response to Arguments
Applicant's arguments filed 25 April 2022 have been fully considered but they are not persuasive. Specifically, Applicant argues that HK fails to disclose a radioluminescent safety marking provided in a recess on the firearm and a protective layer that covers the safety marking. Further, Applicant argues that the teachings of Karchon cannot be applied to HK in the manner proposed by the examiner, because Karchon only teaches the application of a radioluminescent safety marking provided in a recess on the safety lever of a firearm. The examiner respectfully disagrees with Applicant’s position. 
Firstly, it is noted that HK clearly discloses safety markings (indicators) in the form of colored dots on the frame of a firearm (red dot and white dot). Thus, HK is the reference relied upon to teach the location of the indicators on the frame of the firearm, either one of which can be reasonably mapped to the claimed safety marking. Secondly, Karchon teaches that an indicator for a firearm, in the form of a dot, can be formed as a radioluminescent safety marking (tritium vial) provided in a recess on a surface of the firearm that bears the indicator, in order to provide visibility in low to no-light conditions (figure 4, element 24). Thirdly, the examiner asserts that the above-noted teaching of Karchon is applicable to any indicator dot found on any reasonable portion of a firearm, since low-light visibility is advantageous no matter the location of the indicator. 
In the case of HK, it is the frame (housing) of the firearm that bears the indicator dots; the housing constitutes a reasonable portion of the firearm, since it supports numerous structures in numerous recesses formed therein. Thus, the application of the teaching of Karchon to either one, or both, of the safety markings of HK would be reasonable and straightforward, and would provide the predictable result of a safety marking(s) that provide visibility in low to no-light conditions. It is noted that HK in view of Karchon, as set forth above, can be formed to include only one radioluminescent dot (the red dot or the white dot), and thus, Applicant’s argument that HK in view of Karchon requires both dots to be radioluminescent is rendered moot. Further, it is noted that Karchon also teaches a protective layer, as claimed, and such a layer would be applicable to the modified HK, as well (see above-rejection). As such, the examiner asserts that HK in view Karchon clearly makes obvious the claimed invention.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL J KLEIN whose telephone number is (571)272-8229. The examiner can normally be reached 11:30am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GABRIEL J. KLEIN
Examiner
Art Unit 3641



/Gabriel J. Klein/Primary Examiner, Art Unit 3641